EXHIBIT 10.4

FIRST AMENDMENT TO
VENTURE FINANCIAL GROUP
EMPLOYMENT AGREEMENT
FOR
SANDRA L. SAGER

 



     This FIRST AMENDMENT dated effective December 18, 2007 amends the
Employment Agreement by and among Venture Financial Group, Inc., Venture Bank,
and Sandra L. Sager dated as of November 9, 2005 (the “Employment Agreement”).

1.      Section 9 of the Employment Agreement is amended to read:     “Good
Reason for the Executive’s resignation means any one or more of the following
occurs without the Executive’s consent:  

                       (a)       Material diminution in the Executive’s base
compensation;                    (b)     Material diminution in the Executive’s
authority, duties or responsibilities;                    (c)     Material
change in the geographic location at which the Executive must perform the
services.”  



2. Section 10(h) is added to the Employment Agreement as follows:     "(h)    In
the event of termination by the Executive for Good Reason, Executive must  
terminate his employment within one year following the initial existence of the
Good   Reason."     3. Section 10(i) is added to the Employment Agreement as
follows:    

 

 

 

 

 

“(i)    (A)    Notwithstanding any other provision of this Agreement, it is
intended  that any payment or benefit which is provided pursuant to or in
connection with this Agreement shall be provided and paid in a manner, and at
such time and in such form, as complies with the applicable requirements of
Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance. Any provision in this Agreement that is determined
to violate the requirements of Section 409A shall be void and without effect. To
the extent permitted under Section 409A, the parties shall reform the provision,
provided such reformation shall not subject the Executive to additional tax or
interest and the Company shall not be required to incur any additional
compensation as a result of the reformation. In addition, any provision that is
required to appear in this Agreement that is not expressly set forth shall be
deemed to be set forth herein, and this Agreement shall be administered in all
respects as if such provision were expressly set forth. References in this
Agreement to Section 409A of the Code include rules, regulations, and guidance
of general application issued by the Department of the Treasury under Internal
Revenue Code Section 409A.
    (B) To the extent the any payment or benefit under this Agreement is subject
to Section 409A of the Code and Executive is deemed to be a “specified employee”


1

--------------------------------------------------------------------------------

    within the meaning of Section 409A of the Code, commencement of payment of
such benefit shall be delayed for six (6) months following Executive’s
termination of employment.”     4.
  Notwithstanding the foregoing, these amendments shall apply only to amounts
that would not otherwise be payable in 2007 and may not cause an amount to be
paid in 2007 that would not otherwise be payable in 2007.     5.
   Except as specifically set forth herein, the Employment Agreement as
previously executed shall continue in full force and effect as written.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

VENTURE FINANCIAL GROUP, INC. EXECUTIVE     By: /s/ Ken Parsons /s/ Sandra Sager
  Ken F. Parsons, Sr. Sandra L. Sager   Chief Executive Officer     VENTURE BANK
      By: /s/ Ken Parsons     Ken F. Parsons, Sr.     Chief Executive Officer  


2

--------------------------------------------------------------------------------